              Case 1:20-cv-00732-LY Document 1 Filed 07/08/20 Page 1 of 8




                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                         AUSTIN DIVISION

DENISE MCKNIGHT,                                        §
                                                        §
                 Plaintiff,                             §
                                                        §
        vs.                                             §      Civil Action No.
                                                        §
HEALTHCARE REVENUE RECOVERY                             §
GROUP, LLC                                              §
                                                        §
                 Defendant.                             §

                      ORIGINAL COMPLAINT and DEMAND FOR JURY

                                           Preliminary Statement

        1.       Plaintiff, Denise McKnight, Individually (“McKnight”), files this Original Complaint

pursuant to FED. R. CIV. P. 15(a)(1)(B). Plaintiff brings this action under the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”), and under the Texas Debt Collection Act,

Texas Finance Code § 392.001, et seq. (“TDCA”), to obtain statutory damages, actual damages,

injunctive relief, declaratory relief, and other relief for the Defendants’ violations of the FDCPA and

the TDCA.

        2.       Defendant, Healthcare Revenue Recovery Group, LLC (“HRRG”) attempted to

collect a consumer debt allegedly owed by Plaintiff, arising from a purported obligation to Longhorn

Medical. (“Longhorn Medical”). The obligation (“Debt”) allegedly required Plaintiff to pay money

arising out of transactions in which money, property, insurance or services were the subject thereof,

and the same were primarily for personal, family, or household purposes. Specifically, the alleged

debt arose from an emergency room visit for her grandson at St. David’s emergency in Cedar Park,

Texas. Grandson’s medical care is covered by Medicaid so any collection against Plaintiff was

unlawful.



ORIGINAL COMPLAINT and DEMAND FOR JURY TRIAL - Page 1
              Case 1:20-cv-00732-LY Document 1 Filed 07/08/20 Page 2 of 8




        3.       Longhorn Medical, through poor business procedures, failed to timely make

application for payment of the emergency room visit to Medicaid. Consequently, Longhorn Medical

wrongfully attempted to collect the debt from McKnight.

        4.       Defendant, Longhorn Medical, used Defendant HRRG to collect the debt.

        5.       This action is based on, and arises from, the misrepresentations made by the

Defendants in the course of attempting to collect the debt from McKnight.

                                          Jurisdiction and Venue

        6.       Jurisdiction of this Court attains pursuant to 15 U.S.C. § 1692k(d), 28 U.S.C. §§ 1331

and 1337(a), and the doctrine of supplemental jurisdiction for the TDCA and DTPA claims and the

claims against Longhorn Medical Bank, N.A., pursuant to 28 U.S.C. § 1367.

        7.       Venue in the Western District of Texas is proper under 28 U.S.C. § 1391(b)-(d) and

because the acts and transactions occurred here, and the Defendants transact business here.

                                                        Parties

        8.       Plaintiff, Denise McKnight, individually, is a citizen of the State of Texas. Plaintiff is

a “consumer” as defined by 15 U.S.C. § 1692a(3) and Texas Finance Code § 392.001(1).

        9.       For purposes of the FDCPA, the term “consumer” means any natural person obligated

or allegedly obligated to pay any debt. See 15 U.S.C. § 1692a(3). [emphasis added].

        10.      For purposes of the TDCA, a “consumer” is an individual who has a “consumer

debt.” TEX. FIN. CODE § 392.001(1); a “consumer debt” is an obligation, or an alleged obligation,

primarily for personal, family, or household purposes and arising from a transaction or alleged

transaction. TEX. FIN. CODE § 392.001(2). [emphasis added].

        11.      Denise McKnight is a “consumer” as defined by 15 U.S.C. § 1692a(3) as she is

“allegedly obligated” to pay a consumer debt for the medical treatment of her grandson.




ORIGINAL COMPLAINT and DEMAND FOR JURY TRIAL - Page 2
              Case 1:20-cv-00732-LY Document 1 Filed 07/08/20 Page 3 of 8




        12.      Defendant Healthcare Revenue Recovery Group, LLC, (“HRRG”) is foreign LLC

engaged in the business of collecting debts in this state and its registered agent for service of process

is Corporation Service company, dba CSC 211 E. 7th St. Austin, Texas 78701. A principal purpose

of HRRG’s business is the collection of debts using the mail and the telephone, and HRRG regularly

attempts to collect debts alleged to be due another. HRRG is a “debt collector” as defined by 15

U.S.C. § 1692a(6) and TEX. FIN. CODE § 392.001(6). HRRG is also a “third-party debt collector” as

defined by TEX. FIN. CODE § 392.001(7).

        13.      For purposes of the FDCPA, the term “debt collector” means any person who uses

any instrumentality of interstate commerce or the mails in any business the principal purpose of

which is the collection of any debts, or who regularly collects or attempts to collect, directly or

indirectly, debts owed or due or asserted to be owed or due another. See 15 U.S.C. § 1692a(6).

        14.      For purposes of the TDCA, a “third-party debt collector” means a debt collector, as

defined by 15 U.S.C. Section 1692a(6), but does not include an attorney collecting a debt as an

attorney on behalf of and in the name of a client unless the attorney has nonattorney employees who:

(A) are regularly engaged to solicit debts for collection; or (B) regularly make contact with debtors

for the purpose of collection or adjustment of debts. TEX. FIN. CODE § 392.001(7).

        15.      For purposes of the TDCA, a “ debt collector” means a a person who directly or

indirectly engages in debt collection. TEX. FIN. CODE § 392.001(6); and “debt collection” means an

action, conduct, or practice in collecting, or in soliciting for collection, consumer debts that are due

or alleged to be due a creditor. TEX. FIN. CODE § 392.001(5).

        16.      For purposes of the FDCPA, the term “creditor” means any person who offers or

extends credit creating a debt or to whom a debt is owed, but such term does not include any person




ORIGINAL COMPLAINT and DEMAND FOR JURY TRIAL - Page 3
              Case 1:20-cv-00732-LY Document 1 Filed 07/08/20 Page 4 of 8




to the extent that he receives an assignment or transfer of a debt in default solely for the purpose of

facilitating collection of such debt for another. See 15 U.S.C. § 1692a(4).

        17.      For purposes of the TDCA, a “creditor” is a party – other than the consumer - to a

transaction or alleged transaction involving one or more consumers. TEX. FIN. CODE § 392.001(3).

A creditor can be subject to the Finance Code, as a debt collector. See Dixon v. Brooks, 604 S.W.2d

330, 334 (Tex. Civ. App. – Houston [14th Dist.] 1980, writ ref’d n.r.e.).

                                             Factual Allegations

        18.      On April 29, 2019, Denise McKnight took her grandson to the St. David’s Hospital

emergency room in Cedar Park, Texas. Grandson was treated by Longhorn Emergency Medical

Associates. Grandson was covered by Medicaid insurance, the information of which was provided

to the admissions clerk at St. David’s Hospital.

        19.      McKnight received no bill from Longhorn Medical.

        20.      Plaintiff received a collection letter from HRRG on August 13, 2019 and a requested

verification. HRRG sent a copy of the bill from Longhorn Medical. It was the first she had seen the

bill. McKnight spent hours on the phone with HRRG, Medicaid, and the hospital to track down the

lack of payment.

        21.      McKnight sent a polite response on August 29, 2019. HRRG, having failed or

refused to investigate, alleged that the claim was denied for no reason, and sent another collection

letter to McKnight on September 16, 2019.

        22.      McKnight then had to contact the byzantine system of Medicaid funding,

management systems, and administration only to find that Longhorn Medical failed to present the

bill to Medicaid within the statutory time period so that the claim was denied. McKnight even

sought an appeal of the late filing but was told that Longhorn Medical routinely filed late claims and




ORIGINAL COMPLAINT and DEMAND FOR JURY TRIAL - Page 4
              Case 1:20-cv-00732-LY Document 1 Filed 07/08/20 Page 5 of 8




therefore the claim would not be paid. That letter from TMHP is dated September 25, 2019.

        23.      McKnight spent hours tracking down the information about the payment of the claim

and the failure of Longhorn Medical and/or HRRG to properly present the claim to Medicaid. That

information was summarized in a 4 page fax sent to HRRG on October 23, 2019. McKnight also

sent an 18 page fax to legal aid at the same time. The cost of the faxes was $22.58.

        24.      Thereafter McKnight continued to receive telephone calls from HRRG and it became

necessary to obtain the services of Texas Rural Legal Aid to communicate with HRRG to cease its

communications.

        25.      The foregoing acts and omissions as described above were undertaken by HRRG as a

representative of Longhorn Medical; HRRG functioned as a representative and/or agent of Longhorn

Medical, acting within the course and scope of his employment at all times relevant to this matter.

        26.      The foregoing acts and omissions of the Defendants were undertaken by them

willfully, intentionally, knowingly, and/or in gross disregard for the rights of the Plaintiff.

        27.      The foregoing acts and omissions of the Defendants were undertaken indiscriminately

and persistently, as part of their regular and routine collection efforts, and without regard to or

consideration of the rights of the Plaintiff.

                                                First Claim for Relief

        28.      The Plaintiff, Denise McKnight, repeats, realleges, and incorporates by reference the

foregoing paragraphs. The Defendants’ violations of the FDCPA include, but are not limited to:

                 a.       In violation of 15 U.S.C. § 1692e(2)(a) and 15 U.S.C. § 1692e(10), the
                          Defendants used objectively false representations and/or false, deceptive or
                          misleading representations or means in connection with the collection of a
                          consumer debt. Specifically, Defendants represented to McKnight that she
                          was legally responsible to pay the debt, when Medicaid rules said she was not
                          and there was no other contractual basis to make such a claim.




ORIGINAL COMPLAINT and DEMAND FOR JURY TRIAL - Page 5
              Case 1:20-cv-00732-LY Document 1 Filed 07/08/20 Page 6 of 8




                 b.       In violation of 15 U.S.C. § 1692f(1), 15 U.S.C. § 1692e(10), the Defendants
                          used objectively false representations and/or false, deceptive or misleading
                          representations or means in connection with the collection of a consumer
                          debt. Specifically, Defendants represented to McKnight that she was legally
                          responsible to pay the debt, when Medicaid rules said she was not and there
                          was no other contractual basis to make such a claim..


        29.      Under 15 USC § 1692k, the Defendants’ violations of the FDCPA render them jointly

and severally liable to Plaintiff, Denise McKnight, for statutory damages, actual damages, costs, and

reasonable attorney's fees.

                                          Second Claim for Relief

        30.      The Plaintiff, Denise McKnight, repeats, realleges, and incorporates by reference the

foregoing paragraphs. The Defendants’ violations of the TDCA include, but are not limited to:

                 a.       In violation of TEX. FIN. CODE § 392.301(a)(8), Defendants threatened to take
                          (and/or did take) an action prohibited by law in the pursuit of a Medicaid
                          eligible claim.

                 b.       In violation of TEX. FIN. CODE § 392.304(a)(8), Defendants misrepresented
                          the status and character of the debt to the trial court by claiming that the
                          claim could properly be pursued.

                 c.       In violation of TEX. FIN. CODE § 392.304(a)(19), Defendants used false
                          representations and deceptive means to collect a consumer debt.

        31.      Under TEX. FIN. CODE ANN. § 392.403, the Defendants’ violations of the TDCA

render them jointly and severally liable to Plaintiff, Denise McKnight, for actual damages, statutory

damages, injunctive relief, declaratory relief, costs, and reasonable attorney's fees. Specifically,

Plaintiff seeks to enjoin Defendants from making false representations to a trial court in proceedings

against any consumer in the State of Texas.




ORIGINAL COMPLAINT and DEMAND FOR JURY TRIAL - Page 6
             Case 1:20-cv-00732-LY Document 1 Filed 07/08/20 Page 7 of 8




                                              Prayer for Relief

        WHEREFORE, the Plaintiffs pray that this Court:

        1.       Declare that Defendants’ actions violate the FDCPA and the TDCA.

        2.       Enjoin the Defendants’ actions which violate the TDCA.

        3.       Enter judgment for Plaintiffs, as Denise McKnight and Plaintiff, and against Defen-
                 dants for actual damages, statutory damages, costs, and reasonable attorney’s fees as
                 provided by 15 U.S.C. § 1692k(a) and/or TEX. FIN. CODE ANN. § 392.403.

        4.       Grant such further relief as deemed just.



                                      DEMAND FOR JURY TRIAL

        Plaintiffs demand trial by jury in this action.


                                                        Respectfully submitted,

                                                        /s/Mark L. Aschermann
                                                        Mark L. Aschermann
                                                        Texas Bar No. 01368700
                                                        ASCHERMANN LAW
                                                        100 Congress ste 2000
                                                        Austin, Texas 78701
                                                        713.942.0808
                                                        713.942-0449 Facsimile
                                                        mark@aschermannlaw.com

                                                        ATTORNEY FOR PLAINTIFF,
                                                        DENISE I. MCKNIGHT




ORIGINAL COMPLAINT and DEMAND FOR JURY TRIAL - Page 7
             Case 1:20-cv-00732-LY Document 1 Filed 07/08/20 Page 8 of 8




ORIGINAL COMPLAINT and DEMAND FOR JURY TRIAL - Page 8
